                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA

                              Plaintiff,

-vs-                                                                 Case No. 3:21-CR-19

RAYSHAWN ISREAL,

                              Defendant.


   ORDER REVOKING DEFENDANT’S BOND AND ORDERING DEFENDANT REMAIN
      INCARCERATED PENDING DISPOSITION OF THIS MATTER


        This matter came before the Court for a revocation of bond. Defendant was released on an
own recognizance bond November 16, 2020. On April 9, 2021, a petition for action on conditions
of pretrial release was filed alleging the Defendant failed to comply with the terms and conditions
of his conditions of release. The Court found there was probable cause to believe the Defendant
had violated the conditions of his release and ordered the issuance of a warrant for his arrest.
Subsequently, the Defendant was arrested on the warrant.
        On April 29, 2021, the Defendant appeared with Counsel via videoconference at a
revocation of bond hearing and admitted to violating the conditions of his bond as alleged by the
United States Pretrial Office. The Court found the Defendant had violated the conditions of his
release as previously imposed and set the matter for a dispositional hearing on Monday, May 3,
2021.
        IT IS THE ORDER OF THE COURT that based upon the Defendant’s admissions, and
for the reasons stated on the record in open court, the Court finds by clear and convincing evidence
that no condition or combination of conditions set forth in 18 U.S.C. §3142 (C) will reasonably
assure the appearance of the Defendant as required and the safety of the community, and hereby
revokes Defendant’s own recognizance bond. It is further ordered that the Defendant be committed
to the custody of the United States Marshal Service pending trial set for Monday, June 7, 2021 at
9:00 a.m. in Courtroom 2.
       DONE and ORDERED in Dayton, Ohio, this 6th day of May, 2021.




                                                      s/Thomas M. Rose
                                                     _____________________________________
                                                      THOMAS M. ROSE JUDGE
                                                      UNITED STATES DISTRICT COURT




                                               -2-
